Response to Amendments
	Applicant’s amendments, filed 26 February 2021, have been acknowledged.
	The amendments to claim 1 have been acknowledged.
 	Currently, claims 1, 4, and 6 are pending.

Response to Arguments
Argument:
	Lee’s equipment does not satisfy the (newly amended) language reciting the structural features of the claimed pressing correction equipment.

Response:
	Argument is persuasive. The previous rejection has been overcome with the newly amended claim language.
	Further explanation is detailed in the reasons for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 1, Page 3, Line 6, the phrase “which is an distal end” has been corrected to “which is a
In Claim 1, Page 3, Line 13, the phrase “the the approximately L shape” has been corrected to “the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to Claim 1, the claims submitted on 19 October 2020 were previously rejected by US 7,556,608 B2 (Parizot) in view of US 2009/0198276 A1 (Lee).
In regards to Claim 1, Parizot discloses a pelvis correction equipment (Col 1, Lines 46-47, the invention proposed a device for supporting lumbar vertebras and/or sacrospinal muscles, commonly called a lumbar belt. Col 1, Lines, 11-14, lumbar belts designed to treat lumbar pain caused by isolated lumbopelvic strain or repeated stresses on lumbopelvic anatomic structures) formed of a combination of a pelvis belt 1 (posterior part 1) and a pressing correction equipment 4,5 (central whalebones 4 and external whalebones 5), the pelvis correction equipment comprising:
the pelvis belt 1 (posterior part 1) for tightening for fastening a lower abdomen of a body (Col 1, Lines 56-60, the dimensions of the lumbar belt are adjusted on the posterior lumbar support part, in other words in the patient’s back. Because the device supports the lumbar vertebras and/or sacrospinal muscles, it is located in the lower abdomen on the posterior side), the pelvis being used for correcting opening of or strain on a joint portion between a sacral bone and an iliac bone which forms a pelvis (Claim 1, a device for supporting lumbar vertebras and/or sacrospinal muscles.  The base of the sacrospinal muscles lie between the sacral bone and iliac bone, therefore supporting the area and thus the joint between the two bones);
a pressing position mark 6, 7 (sheaths 6, 7) indicated on a surface of the pelvis belt 1 (Col 2, Lines 28-29, sheaths 6 and 7 respectively sewn on the outside face of the posterior part. Further 
the pressing correction equipment 4, 5 (Central whalebones 4, external whalebones 5) configured to be operated in such a manner that the pressing correction equipment presses the plurality of pressing correction portions along the pressing position mark 6, 7 (Col 2, Lines 25-27, posterior part 1 comprises two central whalebones 4 and two external whalebones 5 extending in sheaths 5 and 7 respectively sewn on the outside face of the posterior part) on an outer surface (Col 2, Lines 26-30, the posterior part 1 comprises two central whalebones 4 and two external whalebones 5 extending in sheaths 6 and 7 respectively sewn on the outside face of the posterior part 1) of the pelvis belt 1 mounted on the lower abdomen by fastening by way of the pelvis belt (Abstract, the external surface of the back part (1) comprises fixing means which interact with additional fixing means (9a, 9b) connected to the free back ends of the lateral parts (2a, 2b) in such a way that it is possible to close the belt without overlapping the said lateral parts (2a, 2b) on the abdominal region of a patient), wherein

the pressing position mark 6, 7 is a combination of longitudinal lines (Fig 2, wherein the sheaths 6 and 7 are a combination of longitudinal lines. Further, Col 2, Lines 27-28, the sheaths are sewn on the outside. These are also longitudinal lines) and a schematic view of a pelvis structure of a human body which allows a visual recognition of a pressing correction position on the pelvis (Abstract, the invention relates to a device for supporting lumbar vertebras and/or sacrospinal muscles. Claim 2, two central whalebones (4) and two external whalebones (5) extending transversely from the small base to the large base and distributed on each side of an axis of symmetry (S) of the posterior part. Because the invention supports sacrospinal muscles in the form of the placement of whalebones, and the whalebones are mirrored across an axis of symmetry S, as further illustrated in Fig 1, the pressing position mark 6, 7 provides a schematic view of a pelvis structure, as the sacrospinal muscles are found between the sacral and iliac bones and mirrored along the left and right portions of a spine. Col 2, Lines 28-29, sheaths 6 and 7 respectively are sewn onto the outside face of the posterior part. Additionally, the sheaths being visibly sewn as seen in Fig 1 also provide a visual recognition of the correct position on the pelvis), the longitudinal lines are printed (Col 2, Lines 28-29, sheaths 6 and 7 respectively are sewn onto the outside 
the schematic view of the pelvis structure is printed (Col 2, Lines 28-29, sheaths 6 and 7 respectively are sewn onto the outside face of the posterior part. As defined by Oxford dictionary, a print is a mark (a surface, typically a textile or a garment) with a colored design or pattern https://www.lexico.com/en/definition/print. The pressing position mark 6, 7 is printed with sewing lines)
	at an eccentric position by taking into account an overlapping end portion 12a, 12b (loops 12a, hooked type closing means 12b) of the pelvis belt when the pelvis belt is wrapped around a waist of the patient (Col 2, Lines 8-11, posterior part 1 being convex to match the curvature of the patient’s body on which the lumbar vertebra support device is put into place. The belt 1 is wrapped around the waist) and is fixed by the overlapping fixing means 12a, 12b (Col 2, Lines 58-63, loops 12a on its outside face, in other words the face of the lateral parts 2a and 2b that do not come into contact with 
at a position of a back surface portion which corresponds to the waist of the patient (Title, device for supporting lumbar vertebras and/or sacrospinal muscles. These are located towards the posterior waist section of a human), where an actual configuration of the pelvis structure of the patient, which corresponds to an actual pelvis structure of the patient, can be visually recognized (Abstract, the invention relates to a device for supporting lumbar vertebras and/or sacrospinal muscles. Claim 2, two central whalebones (4) and two external whalebones (5) extending transversely from the small base to the large base and distributed on each side of an axis of symmetry (S) of the posterior part. Because the invention supports sacrospinal muscles in the form of whalebones, and the whalebones are mirrored across an axis of symmetry S, as further illustrated in Fig 1, the pressing position mark 6, 7 provides a schematic view of a pelvis structure, as the sacrospinal muscles are found between the sacral and iliac bones. Col 2, Lines 28-29, sheaths 6 and 7 respectively are sewn onto the outside face of the posterior part. Additionally, the sheaths being visibly sewn as seen in Fig 1 also provide a visual recognition of the correct position on the pelvis).
	Parizot does not further disclose:
	a pressing correction equipment is also configured to be therapeutically operated vertically, laterally, or in a semicircular shape when necessary,
a vertical cross section of the pressing correction equipment is an approximately L shape, the pressing correction equipment has an approximately rectangular shape as a whole as viewed in a front view, and the approximately rectangular shape has an upper distal edge portion formed in an approximately straight line shape or a gentle approximately curved shape as viewed in the front view,
the pressing correction equipment comprises a peaked tip end, which is a distal end of a vertical portion of the approximately L shape and the upper distal edge portion of the approximately rectangular shape, and the peaked tip end is a pressing functional part to be pressed against an affected part of a patient from an outside of the pelvis belt via the pressing position mark on the outer surface of the pelvis belt,
the pressing correction equipment comprises a pressing grip portion at a horizontal portion of the approximately L shape and a bottom portion of the approximately rectangular shape, the pressing grip portion is formed at a largest wall thickness portion of the pressing correction equipment, and the pressing grip portion is gripped when the pressing functional part is pressed against the affected part of the patient.


    PNG
    media_image1.png
    547
    694
    media_image1.png
    Greyscale

	Lee teaches an analogous pelvis correction equipment (Abstract, the pelvic balancer includes a first correction part to support any one of user’s left and right pelvic bones placed thereon), further teaching pressing correction equipment 112, 116 (first and second correction parts 112, 116) configured to be operated vertically, laterally, or in a semicircular way (Paragraph 0007, rotatable first and second correction parts. Paragraph 0038, the correction parts are rotatably coupled to the central shaft and fixedly arranged in an up/down direction, the positions of the correction parts can be easily changed) for the purpose of maximizing pelvic correction effects by setting left and right pelvic bones to individualized normal positions (Paragraph 0008),
the pressing correction equipment 112, 116 has an approximately rectangular shape as a whole as viewed in a front view (Annotated Fig 2, wherein the trigonal prism shape is rectangular in a front 
the pressing correction equipment 112,116 comprises a peaked tip end (Paragraph 0022, the correction parts are trigonal prisms. Paragraph 0023, there is a sloped surface which slants upwardly from the central shaft. Therefore, the distal end is a peaked tip), which is a distal end of a vertical portion of the shape and the upper distal edge portion of the approximately rectangular shape (Annotated Fig 2), and the peaked tip end is a pressing functional part to be pressed against an affected part of a patient from an outside of the pelvis belt (Fig 4, wherein the peaked tip end interacts with the affected part of the patient from an outside (outer side) of where the pelvis belt of Parizot would be. Paragraph 0034, a user lies prone on the pelvic balancer so that a user’s center of body is positioned on the center line with their spinal column straight and a user’s pelvis is positioned on the first correction part 112 and the second correction part 116),
the pressing correction equipment comprises a pressing grip portion (the sloped surface which slants upwardly. This portion grips the pelvis) at a horizontal portion, and the pressing grip portion is gripped (The pelvis may grip the pressing grip portion) when the pressing functional part is pressed against the affected part of the patient for the purpose of being wedge shaped, such that the user’s weight is applied to the pelvis (Paragraph 0023).
	It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the whalebones as disclosed by Parizot, to be rotatably adjustable, have the wedged shape, and the material of the correction parts as taught by Lee, in order to further improve the pelvis correction belt by enabling applying pressure using a user’s own weight to correct imbalance of the left pelvic bone 
Parizot in view of Lee does not disclose:
a vertical cross section of the pressing correction equipment is an approximately L shape
the pressing correction equipment comprises a peaked tip end, which is a distal end of a vertical portion of the approximately L shape, and the peaked tip end is a pressing functional part to be pressed against an affected part of a patient from an outside of the pelvis belt via the pressing position mark on the outer surface of the pelvis belt,
the pressing correction equipment comprises a pressing grip portion at a horizontal portion of the approximately L shape, the pressing grip portion is formed at a largest wall thickness portion of the pressing correction equipment.
The found prior art does not disclose a pressing correction equipment with all the structural limitations of claim 1. US 2019/0029916 A1 (Ennis) and US 6,254,555 B1 (Sevier) may read on the remaining claim limitations. However, one of ordinary skill in the art before the effective filing date would not find it obvious to modify the whalebones of Parizot to include the pressing correction equipment shape of Ennis or Sevier, because the whalebones are fixedly attached inside the pelvis belt. Further, common motivations such as ergonomics would not apply because the whalebones are not configured to be interacted with in that fashion.
US 7,364,558 B2 (Weaver) also discloses an analogous pelvis correction equipment. However, it would not have been obvious to one of ordinary skill in the art to modify its pressing correction equipment 29 (raised portions 29) of Weaver to include the shape of Ennis or Sevier’s pressing correction equipment shape for similar reasons to Parizot.
In summary, the prior art found before the effective filing date discloses the structure of a pelvis belt or the structure of a pressing correction equipment, but not in such a combination that one may be CA 2,971,972 (Choiniere) would also read on a pelvis belt as recited in claim 1, but like Parizot, discloses rigid structures fixedly attach inside the pelvis belt. There is no prior art having a pelvis belt with pressing position marks which may be used in conjunction with an external pressing correction equipment.
Therefore, Claim 1 and its dependent claims, 4 and 6, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        5 May 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786